Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-2939


UNITED STATES OF AMERICA and
THE STATE OF COLORADO,

                      Plaintiffs,

              v.

TCI PACIFIC COMMUNICATIONS, LLC,

                      Defendant.


                                        COMPLAINT


       Plaintiffs, the United States of America, by authority of the Attorney General of the

United States and acting at the request of the Administrator of the United States Environmental

Protection Agency (“EPA”), and the State of Colorado (“State”), on behalf of the Colorado

Department of Public Health and Environment (“CDPHE”), file this Complaint and allege as

follows:

                                    NATURE OF ACTION

       1.     This is a civil action pursuant to Sections 106, 107(a) and 113(g)(2) of the

Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as

amended (“CERCLA”), 42 U.S.C. §§ 9606, 9607(a) and 9613(g)(2), to require the taking of

actions to abate the imminent and substantial endangerment at the Eagle Mine Superfund

Site near Minturn, Colorado (“Site”) and for recovery of response costs incurred by the
                                                1
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 2 of 11




United States in responding to releases or threatened releases of hazardous substances at the

Site. The United States and the State also seek a declaration of Defendant’s liability pursuant

to Section 113(g) of CERCLA, 42 U.S.C. § 9613(g), for all unreimbursed future response costs

to be incurred by the United States and the State in connection with Operable Unit 1 at the Site.

                                JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action and the parties hereto, pursuant to

Sections 106, 107(a) and 113(b) of CERCLA, 42 U.S.C. §§ 9606, 9607(a) and 9613(b), and

28 U.S.C. §§ 1331, 1345 and 1355.

       3.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b),

139l(c), and 1395 and Section 113(b) of CERCLA, 42 U.S.C. § 9613(b), because the releases or

threatened releases of hazardous substances that gave rise to the claims in this action

occurred in this district, and because the Site is located in this district.

                                         DEFENDANT

       4.      Defendant TCI Pacific Communications, LLC (“TCI Pacific”) is a Delaware

corporation, in good standing, doing business in the State of Colorado.

       5.      TCI Pacific is a successor to the Empire Zinc Company, a Colorado

corporation that conducted mining activities at the Site beginning in approximately 1916.

Empire Zinc Company was a subsidiary of the New Jersey Zinc Company, a New Jersey

corporation (“NJZ”) at this time. On February 25, 1966, NJZ merged with Gulf & Western

Industries, Inc., a Michigan corporation (“G&W-MI”). In 1967, G&W-MI merged with

Gulf & Western Industries, Inc., a Delaware corporation (“G&W-D”), with G&W-D being

the surviving entity. In 1986, G&W-D merged with Gulf+Western, Inc., a Delaware
                                                 2
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 3 of 11




corporation (“G+W”), with G&W-D surviving but changing its name to G+W. On June 2,

1989, Paramount Communications, Inc., a Delaware corporation (“Paramount”), merged

into G+W, with G+W surviving but changing its name to Paramount. On January 3, 1995,

Paramount was merged into Viacom International Inc. (“Viacom”), with Viacom being the

surviving corporation. Viacom later changed its name to TCI Pacific Communications, Inc.

a Delaware corporation. In 2017, TCI Pacific Communications, Inc. changed its corporate

structure from a corporation to a limited liability company incorporated in Delaware,

changing its name to TCI Pacific Communications, LLC.

       6.      Defendant TCI Pacific Communications, LLC is a successor by merger to its

predecessors’ rights and liabilities at the Site.

       7.      Defendant is a “person” within the meaning of Section 101(21) of CERCLA, 42

U.S.C. § 9601(21).

                                           THE SITE

       8.      The Eagle Mine Superfund Site is located approximately 5 miles south of

Minturn, Colorado.

       9.      The Eagle Mine area ore deposits were first mined in the 1870s.

       10.     From approximately 1916 to 1983, Empire Zinc Company and its successors

up to and including G&W, owned and operated the Eagle Mine and mined lead-zinc and

copper-silver ores. From approximately 1929 to 1931, and then again from approximately

1941 to December 1977, lead-zinc ores were processed through an underground flotation

mill in Belden, Colorado, which produced lead and zinc concentrates for shipment by rail to

smelters. A tailings product was also discharged by gravity flow to disposal areas several
                                                    3
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 4 of 11




miles from the mine. Tailings were placed in the Old Tailings Pond from about 1929 to

1931 and again from about 1941 to 1946. Tailings were placed in the New Tailings Pond

(now known as Consolidated Tailings Pond) from about 1946 to December 1977.

Additionally, waste material from ore processing operations at the Eagle Mine was

deposited in areas now known as the Roaster Piles.

       11.    In 1983, G&W-D sold the Eagle Mine property, which constitutes a portion

of the Eagle Mine Superfund Site, to Mr. Glenn Miller. Mr. Miller conveyed a portion of

the Eagle Mine property to Battle Mountain Corporation. No mining operations have been

conducted at the Eagle Mine since 1984.

       12.    Pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, EPA placed the Site on

the National Priorities List, set forth at 40 C.F.R. Part 300, Appendix B, by publication in

the Federal Register on June 10, 1986, 51 Fed. Reg. 21054-21077.

              RESPONSE ACTIVITIES AND RELATED LITIGATION

       13.    In response to a release or a substantial threat of a release of hazardous

substances at or from the Site, the State conducted a Remedial Investigation in 1985 and a

Feasibility Study in 1985. The State completed a Remedial Investigation (“RI”) Report on

December 2, 1985, and the State issued a Feasibility Study (“FS”) Report on December 20,

1985. The State issued its Record of Decision for the Site on April 4, 1986.

       14.    The State and Defendant executed and lodged with this Court a Consent

Decree on May 20, 1988, which was entered by the court on June 24, 1988. State of

Colorado v. Gulf & Western Industries, Inc., Civ. Action No. 83-C-2387. A Remedial

Action Plan for the Site was a part of the 1988 State Consent Decree (“CD/RAP”) and has
                                              4
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 5 of 11




been amended from time to time. Pursuant to the CD/RAP, Defendant’s predecessor

performed certain work, including: implementation of a mine closure program to seal

pathways from the mine workings and to grout fracture zones; construction of a

groundwater extraction system to collect and pump contaminated groundwater from beneath

the Consolidated Tailings Pile; construction of a groundwater diversion trench to direct the

flow of clean groundwater away from the Consolidated Tailings Pile; construction of a

system to collect seeps along Rock Creek; and installation and implementation of water

quality monitoring.

       15.    In September 1990, EPA undertook a Feasibility Study Addendum (“FSA”)

to evaluate the remedial actions that had been taken at the Site pursuant to the CD/RAP and

to determine if any additional remedial actions were necessary to protect human health and

the environment from releases or threatened releases at the Site. The FSA was completed in

June 1992.

       16.    As a result of the FSA, EPA determined that additional response actions were

necessary to protect human health and the environment. The decision by EPA on the

remedial action to be implemented at Operable Unit Number 1 of the Site is embodied in a

Record of Decision (“ROD”), executed on March 29, 1993. Notice of the issuance of the

ROD and a summary responding to public comments on the ROD were published in

accordance with Section 117(b) of CERCLA, 42 U.S.C § 9617(b). The ROD created two

operable units at the Site. Operable Unit 1 (OU1) is the focus of this Consent Decree’s

Statement of Work. OU1 is primarily media-based, focusing on protecting surface water at

the Site by reducing metals loading to the Eagle River. On-going remediation within OU1
                                              5
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 6 of 11




includes active engineered remedial features designed to capture and treat mine waste in

surface and groundwater. From a land use perspective, the ROD cleanup achieved cleanup

levels that were protective for trespasser and recreational use scenarios for the soil media.

       17.    On July 7, 1994, EPA issued a Unilateral Administrative Order (“1994

UAO”) for Remedial Design and Remedial Action, EPA Docket No. CERCLA-VIII-94-19

to Paramount to conduct certain response actions at the Site. On May 30, 1995, EPA issued

Amendment No. 1 to EPA Administrative Order for Remedial Design and Remedial

Action, EPA Docket No. CERCLA-VIII-94-19.

       18.    The United States and Defendant’s predecessor, Viacom International,

executed and lodged with this Court a partial Consent Decree on June 12, 1996, which was

entered by the Court on June 12, 1996. United States v. Viacom International, Inc., Civ.

Action No. 95-N-2360. A Statement of Work for the Site for Operable Unit 1 was a part of

the 1996 Consent Decree (“CD/SOW”) and has been amended from time to time. The

CD/SOW superseded the 1994 UAO.

       19.    After completion of the remediation required by the OU1 ROD, cadmium,

copper and zinc concentrations in the Eagle River still exceeded levels deemed protective of

aquatic life during the months of March and April. In 2013, the Defendant completed a

Focused Feasibility Study (“FFS”) to evaluate additional remedial actions to protect human

health and the environment from releases or threatened releases at the Site.

       20.    Additionally, in 1993, when EPA issued the ROD, arsenic was not detected in

surface water samples, using laboratory techniques available at the time. As a result, the ROD

did not include arsenic as a contaminant of concern and did not include a remedial action
                                               6
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 7 of 11




objective for arsenic. Due to the discovery of arsenic in excess of the applicable water quality

standard, the Defendant completed a Focused Feasibility Study Addendum (“FFSA”) to address

arsenic in 2015.

       21.     As a result of the FFS and FFSA, EPA and the State determined that

additional response actions were necessary to protect human health and the environment.

The decision by EPA and the State on the additional remedial action to be implemented at

Operable Unit Number 1 of the Site is embodied in a Record of Decision Amendment

(“ROD Amendment”), executed on September 28, 2017. EPA published notice of the

issuance of the ROD and a summary responding to public comments on the OU1 ROD

Amendment in accordance with Section 117(b) of CERCLA, 42 U.S.C § 9617(b).

       22.     On May 30, 2018, EPA issued a Unilateral Administrative Order (“2018

UAO”) for Remedial Design and Remedial Action pursuant to the ROD Amendment, EPA

Docket No. CERCLA-08-2018-0007 to Defendant to conduct certain response actions at the

Site regarding Operable Unit 1.

       23.     As a result of releases or threatened releases of hazardous substances at and

from the Site, and incident to the response actions described above, the United States and

the State have incurred response costs.

       24.     The United States and the State are continuing to incur response costs at the

Site and expect to continue to incur response costs.

                                FIRST CLAIM FOR RELIEF

       25.     The allegations contained in Paragraphs 1-24 are realleged and incorporated

herein by reference.
                                                7
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 8 of 11




       26.     Defendants predecessors were “owners” and “operators” of the Site at the

time of disposal of hazardous substances at the Site within the meaning of Sections

101(20)(A) and 107(a)(2) of CERCLA, 42 U.S.C. §§ 9601(20)(A), 9607(a)(2).

       27.     Pursuant to Section 107(a) of CERCLA, Defendant is liable for “all costs

of removal or remedial action incurred by the United States Government or a State or

an Indian tribe not inconsistent with the national contingency plan . . . .” 42 U.S.C. §

9607(a).

       28.     The Site is a “facility” within the meaning of Section 101(9) of CERCLA, 42

U.S.C. § 9601(9).

       29.     Hazardous substances, within the meaning of Section 101(14) of CERCLA,

42 U.S.C. § 9601(14), were disposed of at the Site at times relevant to this action.

       30.     There have been and continue to be releases, within the meaning of Section

101(22) of CERCLA, 42 U.S.C. § 9601(22), or the threat of releases of hazardous

substances into the environment at or from the Site.

       31.     The actions taken by the United States and the State in connection with the

Site constitute “response” actions within the meaning of Section 101(25) of CERCLA, 42

U.S.C. § 9601(25). The United States and the State have incurred costs in performing those

response actions.

       32.     Pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), Defendant is

jointly and severally liable to the United States and the State for all costs incurred and to be

incurred by the United States and the State with respect to the Site, including prejudgment

interest on all such costs.
                                               8
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 9 of 11




                             SECOND CLAIM FOR RELIEF

       33.     The allegations contained in Paragraphs 1-32 are realleged and incorporated

herein by reference.

       34.     Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), provides in pertinent part:

       In addition to any other action taken by a State or local government, when the
       President determines that there may be an imminent and substantial endangerment to
       the public health or welfare or the environment because of an actual or threatened
       release of a hazardous substance from a facility, he may require the Attorney General
       of the United States to secure such relief as may be necessary to abate such danger or
       threat, and the district court of the United States in the district in which the threat
       occurs shall have jurisdiction to grant such relief as the public interest and the equities
       of the case may require.

       35.     The release or threatened release of hazardous substances at or from this Site

previously alleged may present an imminent and substantial endangerment to the public

health or welfare or the environment within the meaning of Section 106(a) of CERCLA, 42

U.S.C. § 9606(a).

       36.     Defendant is jointly and severally liable under Section 106(a) of CERCLA, 42

U.S.C § 9606(a), for taking such actions as may be necessary to abate the imminent and

substantial endangerment.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs United States of America and the State of Colorado pray

that this Court:

       1.      Enter judgment in favor of the United States and the State and against

Defendant, jointly and severally, for costs incurred by the United States, including

prejudgment interest, with respect to response actions already taken at the Site;


                                                9
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 10 of 11




       2.     Enter a declaratory judgment on liability to the United States and the State

for further response costs that will be binding in any subsequent action by the United States

or the State against the Defendant to recover any further response costs related to the Eagle

Mine Site;

       3.     Enter judgment against the Defendant, pursuant to Section 106(a) of CERCLA,

42 U.S.C. § 9606(a), ordering the Defendant to undertake response action in conformity with

the National Oil and Hazardous Substances Pollution Contingency Plan, 40 C.F.R. Part 300

(as amended) to abate the imminent and substantial endangerment at the Site; and

       4.     Grant such other and further relief as the Court deems just and proper.

                                           Respectfully submitted,

                                           FOR THE UNITED STATES

                                           JONATHAN D. BRIGHTBILL
                                           Principal Deputy Assistant Attorney General
                                           Environment and Natural Resources Division
                                           U.S. Department of Justice


                                           /s/ James D. Freeman
                                           JAMES D. FREEMAN
                                           Environmental Enforcement Section
                                           U.S. Department of Justice
                                           999 18th Street, South Terrace, Suite 370
                                           Denver, Colorado 80202
                                           Telephone: (303) 844-1489
                                           Fax: (303) 844-1350
                                           Email: James.Freeman2@usdoj.gov




                                             10
Case 1:20-cv-02939-KLM Document 1 Filed 09/29/20 USDC Colorado Page 11 of 11




OF COUNSEL:

KAYLEEN CASTELLI
Senior Assistant Regional Counsel
Legal Enforcement Branch, Office of Regional Counsel
U.S. Environmental Protection Agency, Region 8
1595 Wynkoop Street
Denver, Colorado 80202



                                         FOR THE STATE OF COLORADO


                                         PHILIP J. WEISER
                                         Attorney General
                                         State of Colorado


                                         /s/ Jason E. King
                                         JASON E. KING
                                         Senior Assistant Attorney General
                                         Hazardous & Solid Waste/CERCLA Litigation
                                              Unit
                                         Natural Resources and Environment Section
                                         Department of Law
                                         Ralph L. Carr Colorado Judicial Center
                                         1300 Broadway, 7th Floor
                                         Denver, Colorado 80203
                                         Telephone: (720) 508-6283
                                         Fax: (720) 508-6039
                                         Email: jason.king@coag.gov




                                           11
